              CASE 0:20-cv-02667-SRN-ECW Doc. 1 Filed 12/28/20 Page 1 of 4
                                                                                      REGffiflVED
                                                                                            BY f\/lAll.

                                                     in                                DE0 A     s   eoes
                                         'Federal Court'                        CLERK, {J.S. DISTRICT COUIlI-
                                                      at                               ST. PAUI-, MN
                                     District Court of the United States
                                         for District of Mnnesota


i: Sentiment Man - Peto Siruk                                 )            20-cv-2667 SRN/ECW
claimant                                                      )
                                                              )
v.                                                            )                            (verified)
                                                              )
STATE OF MINNESOTA,                                           )             nature of case: claim
CITY OF MINNEAPOLIS,                                          )             claim: trespass
HENNEPIN COT]NTY                                              )
Francis Magill - man (public status judge),                   )
Emily Branzovsky - woman (publis status court reporter),      )
SHERIFR                                                       \
Richard W. Stanek - man (public status Chief Deputy)          )
Wrongdoers.                                                   )


                            I, require: a 'court of record'; rtrial by jury';

the Siruk Court presents notice:
                                                                                          $ffiA$U         $d   Hffi
                                                                                                                      'tnL\\t'.
                                   claim: trespass [wrongdoing]                            DECI    2e      20?U       \

i, a man claim and demand adeqwte relief from the following:                          U,S. DISTFIGT C{JUHT 5'[, FA\UI-



.      the said wrongdoers(s) trespass upon my property, life, freedom, health, self*governance;
.      the causal agent of the tespass are persons acting under color of law, comes by way of threat,
       duress, coercion, oppression, denialo deprivationo interference, disparagement of my
       inalienable retain certain rights, exercise of certain beliefs which are secure and guarantee by
       the Constitution of the United States; fufihermore causal agent knowingly breach duties and
       obligations causing physical pain, mental anguish, also deprivation of freedom, life, property,
       pursue of happiness, rights, beliefs, and wrongful arrest;
.      the tespass did and does harm, injury to my property, life, character, health;
.      the commencement of the wrong and harm, ineparable damages began sometimes February
       year of 2018 and continues to effect my existence;
.      the wrong and harm continues to this day, December 19, 2020 and will continue to effect, until
       proper, adequate relief is provided;
.      i, require compensation for the initial, continual trespass on my property, life, freedom, health;
.      compensation due: decided by jury and it is more then $75,000.00
.      i, say, and will veriS in open court, that all herein be true

           December 19,2020                                   /slNAV.I. Peto Siruh.All Rights         Reserved
               CASE 0:20-cv-02667-SRN-ECW Doc. 1 Filed 12/28/20 Page 2 of 4

                                                                                                    fiECEflVED
                                                                                                          BY n/lAlt,
                                                          in
                                                                                                    0Ee 2     s   20?0
                                             'Federal Court'
                                                           at                            CLERK, U.S. DISTIIIC] GOUI]I
                                        District Court of the United States                          SI   PAUL, MI!

                                            for District of Minnesota


i: Sentiment Man - Peto Siruk                                       )
claimant                                                            )
                                                                    )
v.                                                                  )                                 (verified)
                                                                    )
STATE OF MINNESOTA,                                                 )
CITY OF MINNEAPOLIS,                                        )
HENNEPIN COI-INTY,                                          )
Francis Magill - man (public status judge),                )
Emily Branzovsky - woman (publis status court reporter), )
SHERTFR                                                      )
Richard W. Stanek * man (public status Chief Deputy) )
Wrongdoers.                                                 )
                                          noticer jurisdiction
the Siruk Court presents notice:

               oomy
First: I,lay          case", [suit; accouterments; &cs...] into'Fedetal Courtt;

Secondly:'FedeEl Cqudlp_a l_c_qrqq_olfe_q_qrd
                        "A party pay@ money into Court, admits the jurisdiction of sach Court, and can not plead
                       in abatenent to it." - L Chrtty pg. 444 (1851


Thirdly:        'Federat Court', is     aplUlstfeeef{I_                                         r
                                         ll25 C.J. Vot., Federat Court S 344,
                                                                              pg.   9741        |




Fourthly:       In a'court of    recordllle 11ggie!r.{9_!g                          of the tribunal;
                                          Blacks Law Dictionary 4th Ed.pg. 1A141


Fifthly:        A'court of record': pefn_e_eerOalee$lb_een4el,lag__                         _   _
                                    lilacks Law Dictionary,4th Ed. pg. 1il41                    f
Sixthly:        Suits in common law, the right p_{trlA!
                                                     Seventh Amendment

Seventhly:      Thejury can take upon themselves and determine at their own hazard,,the
                questions of fact and law; [cfLittleton $ 386; BI. Comm. $ 378];

Eighthly:       i, say here, and will   verif in open court, that all herein be true
December 19.2020                                        /s/ NA V.I. Sgjro Siruk. Al1 Rights Reserved
              CASE 0:20-cv-02667-SRN-ECW Doc. 1 Filed 12/28/20 Page 3 of 4
                                                                                                  .qEc€fivEn
                                                                ln
                                                                                                   0EC a      s   ?0eCI

                                                   'Federal Court'                                                        uouR'
                                                                at
                                            District Court of the United States
                                                                                              CLERK,
                                                                                                       ti llsrffi,l
                                                for District of Minnesota


i: Sentiment Man - Peto Siruk                                              )
claimant                                                                   )
                                                                           )
v.                                                                         )                                  (verified)
                                                                           )
STAIE OF MINNESOTA,                                      )
CITY OF MINNEAPOLIS,                                     )
HENNEPIN COTINTY                                         )
Francis Magill - man (public status judge),              )
Emily Branzovsky - woman (publis status court reporter), )
SHERIFF,                                                                       I

Richard W. Stanek      -   man (public status Chief Deputy)                )
Wrongdoers.                                                                 )

                                         notice: venue

the Siruk Court presents notice:

Firctly:       i, a man enter'my         case', [suit; accoutrements; &cs ... ] info'Federal Court';

9econdly:      'Federal Courf is to convene             at, a pubtic   coUtthOuse (venue);

Thirdly:       The public courthouseo in where'my case'lies, is known as                afederal district coutt;
Fourthly:      Thefederal district couft is af a location also refened to as:
               . U.S. COURTHOUSE, SUITE 202
                300 souTHFouRTH STREEI MINNEAPOLIS, MN 55415
               . TFIE LINITED STATES DISTRICT COURT FOR DISTRTCT OF MINNESOTA'
               . 'The district court of the united States';

Flfthly:       The Name       of   the publtc   caufthousg varies but,     at all times 'our case' lies   'in Federal Court';

Sixthly:       io   say here, and   will verifr in open court, that all herein     be true;

            December 19,2020                                               /sOrlAV.I. Petro-Siruk. All Riehts Reserved
                CASE 0:20-cv-02667-SRN-ECW Doc. 1 Filed 12/28/20 Page 4 of 4

                                                                                                         '*\g#,r*n
                                                              in
                                                 tF
                                                      ederal Courtl                             c(€R(
                                                                                                        lfu
                                                                                                             ri*rr
                                                             at                                         ;t *,i:ln   t   LuLrt.r
                                            District Court of the United States                                                   !
                                                for District of Minnesota


i: Sentiment Man - Peto Siruk                                           )
claimant                                                                )
                                                                        )
v.                                                                     )                            (verified)
                                                                        )
STATE OF MINNESOTA,                                                     )
CITY OF MINNEAPOLIS,                                                    )
HENNEPIN COTINTY                                                        )
Francis Magill - man (public status judge),                             )
Emily Branzovsky - woman (publis status court reporter),                )
SHERIFR                                                                 \
Richard W. Stanek - man (public status Chief Deputy)                    )
Wrongdoers.                                                             )

                                         notice: Verilications

tJne   Siruk Court presents notice:

Firstly:          i, a mano declare and require: all documents (including recom'endations and orders)
                  being placed into the 'case', are to be verified in open court, under oath or a.ffirmation,
                  all documents submitted without verification Court will take notice as a contempt of
                  court and will be VOID;

Secondly:         io   sy   here, and   will veriff in open   courto that all herein be true




              December 19,202A                                         /s/   NAV.I. Petro Siruk" All Rights Reserved
